*461Opinion by
Tilson, J.
It was observed that the plaintiff did not invoke any particular provision in said paragraph 353, but apparently that covering “electrical element or device” was intended. No sample was introduced in evidence. As stated in Coxhead Corp. v. United States (22 C. C. P. A. 96, T. D. 47080), “we cannot read out of the- provision the term ‘having as an essential feature’ and we must give it some effect,” but the court observed that it was not easy so to do in this ease as there is no proof of essentiality. The testimony of the only witness was held not 'sufficient to justify a holding that the irons in question are not chiefly used in the home. The protest was therefore overruled.